Title: To James Madison from Maury & Latham, 24 October 1820
From: Maury & Latham
To: Madison, James


                
                    
                        sir
                        Liverpool. 24 Oct 1820
                    
                    We beg to hand Accot sales of your Tobacco pr. scipio, with your Accot Currt. balance £35..12..5. due to you. By the next vessel for Virginia we shall ship the 10 sacks of Salt which you wish for.
                    
                    Mess MacKay & Campbell handed us your dft for £100. on us, & which we shall accordingly appropriate to them if such is your wish—it will in that case leave a balance of £64.7.7. against you, exclusive of cost of 10 sacks Salt.
                    We have thought that the annexed report of our markets, might be interesting to you, and we have the honor to remain sir Your mo obt humble Sts.
                    
                        Maury & Latham
                    
                
                
                    [First Enclosure]
                    Account Sales of 8 Hhds of Tobacco received p Scipio S Drummond from Virginia on account of Mr Madison—vizt:
                     
                        
                            1820
                            
                            
                        
                        
                            Sept 11 By
                            James Galan for 3 Hhds
                            
                        
                        
                            
                            No C y lb.
                            
                        
                        
                            
                            IM
                            
                        
                        
                            
                            19 12. 2.  19—lb.  17  shrinkage
                            
                        
                        
                            
                            21 12. 1.  21  " "  Nett d
                            
                        
                        
                            
                            22 11.  —26. " " or 4047 lb @ 5d
                              84 6 3
                        
                        
                            " 12 "
                            W Anderson 2 Hhds
                            
                        
                        
                            
                            18 12.1. 18—17 or 1373 @ 5¼
                              30 — 8
                        
                        
                            
                            23 12.1   5—17 or 1360 @ 5
                              28 6 8
                        
                        
                            " 13 "
                            Bromfield & Co. 1 Hhd
                            
                        
                        
                            
                            24 11. 3. 15—17 1314 @ 4¾
                              26 — 1
                        
                        
                            " " "
                            W Anderson 1 Hhd
                            
                        
                        
                            
                            20 11. 3. 15—17 1314 @ 5
                              27 7 6
                        
                        
                            " 21 "
                            John Johnson 1 Hhd
                            
                        
                        
                            
                            17 12.—23—17 1350 @ 4½
                              25 6 3
                        
                        
                            
                            
                            £221 7 5
                        
                    
                    
                        Charges
                        
                            Aug 1  To
                            Insurance on £190 @1¼ pct: & policy 12/- 2. 19. 6
                            
                        
                        
                            "   24  "
                            freight @ 50/- p hhd & primage 5 p cent 21, —. —
                            
                        
                        
                            " 
                            landing charges 10/- p hhd
                            4, —. —
                        
                        
                            " 
                            fire insnce 4/- postage of remces: 5/5
                            9.5
                        
                        
                            " 
                            Commission including Brokerage & risk of debt on
                            £221.7.5 @ 4 p cent
                        
                        
                            
                            
                            8. 17. 1 37 6 —
                        
                    
                    
                    Nett proceeds due in Cash 23 Jany: 1821
                    £184 1 5
                    Errors Excepted
                    Liverpool 27 Sept. 1820
                    Maury & Latham
                    
                        
                            J M 8. 402.
                            1500.
                            138.
                            1362
                        
                        
                            403.
                            1520.
                            134.
                            1386
                        
                        
                            404.
                            1550.
                            140.
                            1410
                        
                        
                            405.
                            1470
                            136.
                            1334
                        
                        
                            406.
                            1528.
                            137.
                            1399
                        
                        
                            407.
                            1420.
                            135.
                            1285
                        
                        
                            408.
                            1510.
                            132.
                            1378
                        
                        
                            409.
                            1450.
                            130.
                            1328
                        
                        
                            
                            
                            
                            10866
                        
                    
                    Ware House Charges
                    Nine Dollars & three Quarters
                    Dr Mr. James Madison in Account Current & Interest to 23 Jany. 1821 with Maury & Latham
                    
                        
                            1820
                            
                            
                        
                        
                            Aug 14
                            To Invoice JM 1 Box p Philip Tab
                            18 2 9
                        
                        
                            " 
                            To do. sundries do.
                            128 4 6
                        
                        
                            Sept 27
                            To postages
                            — 1 4
                        
                        
                            " 
                            To Interest ⅌ account
                            2 — 5
                        
                        
                            " 
                            To Balance carried down
                            35 12 5
                        
                        
                            
                            
                            £184 1 5
                        
                        
                            Octo 14
                            
                            101 2 — 5
                        
                        
                            
                            
                            2 — 5
                        
                    
                    Cr.
                    
                        
                            1820
                            
                        
                        
                            Sept. 27 By Net Proceeds JM 8 Hhds Tobo.
                            
                        
                        
                            ⅌ Scipio
                            
                        
                        
                            
                            184 1 5  1821 Jan 23
                        
                        
                            
                            £184 1 5
                        
                        
                            By Balance brought down
                            35 12 5  1820 Jan 23
                        
                    
                    Errors Excepted
                    Liverpool 27 September 1820.
                    Maury & Latham
                
             